DETAILED ACTION
Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/18/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: “the control center is configured to” in claim 12.

If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 12, 14, 15, 17, 18, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Brady et al. (US 2012/0317132 A1).

Brady was cited in IDS filed on 03/18/2020.

Regarding claim 1, Brady teaches the invention substantially as claimed including a conflict resolution method for a remotely controlled device (abstract; figure 1: action approval framework for network devices), comprising: 
issuing a command for the device by a remote control center or by the device (Fig. 1, Engineer 120, Operator 125, Application Servers 140(A-C); ¶ [0013]: Automation framework 110 may receive action requests formatted in a standardized grammar from an engineer 120 and/or an operator 125 (i.e., support users) via a network 130… If the action request is approved, the action may be performed on one or more of a plurality of application servers 140(A)-(C); ¶ [0014]: computing device 300 may receive an action request from a user. For example, the first user may comprise operator 125 or engineer 120 who may select an action from a list of available actions); 
depending on the criticality level of the command, sending the command to the other one of the device and the control center for acknowledgment or refusal of the command (¶ [0014]; ¶ [0015]: determine whether the requested action requires approval. For example, automation framework 110 may determine whether operator 125 has been pre-approved to execute the requested action, or whether the action does not require approval. Each user group may comprise a set of permissions recorded in policy database 114 that may control what actions the users associated with that group may perform with and/or without approval. For example, users belonging to an operator user group may be allowed to read log entries associated with application servers 140(A)-(C) but may not be allowed to start or stop those services); and 
executing or disregarding the command by the device depending on the criticality level of the command and, if applicable, on the acknowledgment or refusal of the command (¶ [0020]: After determining that the action has been approved at stage 230, or if no approval 

Brady does not expressly teach determining a criticality level of the command.

However, Brady does teach:
¶ [0015]: “From stage 210, method 200 may advance to stage 215 where computing device 300 may determine whether the requested action requires approval. For example, automation framework 110 may determine whether operator 125 has been pre-approved to execute the requested action, or whether the action does not require approval. Each user group may comprise a set of permissions recorded in policy database 114 that may control what actions the users associated with that group may perform with and/or without approval. For example, users belonging to an operator user group may be allowed to read log entries associated with application servers 140(A)-(C) but may not be allowed to start or stop those services. Consistent with embodiments of the invention, different users and/or groups may have different permissions for different application servers. Users belonging to an administrative user group may have elevated permissions, including the ability to perform actions that may result in service disruptions.”
¶ [0016]: “If, at stage 215, computing device 300 determines that the user does not have permission to perform the action, method 200 may advance to stage 220 where computing device 300 may send an approval request to at least one second user. For example, the approval request 
¶[0017]: “Automation framework 110 may send the approval request via email over network 130 to approval manager 135. The approving user may be identified according to a policy stored in policy database 114 and associated with the requested action and/or the requesting user. For example, an approver may be associated with all requests to restart a particular server and/or the requesting user may have their approvals routed to their manager.” 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to understand Brady’s teachings of allowing a user to perform certain requests such as reading log entries (i.e., low criticality request) without approval. However, requests that would disrupt services (i.e., high criticality request) would require acknowledgement or refusal of the command. Therefore, Brady reasonably teaches the limitation “determining a criticality level of the command” given that in much the same way Brady determines, based on a characteristic of the request, whether to approve the request. Accordingly, Brady reasonably teaches the limitation above.

Regarding claim 2, Brady teaches wherein necessity of an acknowledgement for executing the command depends on the criticality level of the command (¶ [0014]; ¶ [0015]: determine whether the requested action requires approval. For example, automation framework 110 may determine whether operator 125 has been pre-approved to execute the requested action, or whether the action does not require approval. Each user group may comprise a set of permissions recorded in policy database 114 that may control what actions the users associated 

Regarding claim 4, Brady teaches wherein the command is sent to the other one of the device and the control center for acknowledgment or refusal of the command (Fig. 2, Step 220; ¶ [0016]: method 200 may advance to stage 220 where computing device 300 may send an approval request to at least one second user. For example, the approval request may comprise a problem summary received from the first user and/or a standardized command text associated with the requested action.).  

Regarding claim 5, Brady teaches wherein the command is not sent to the other one of the device and the control center for acknowledgment or refusal of the command if the criticality level is low (Fig. 2, Step 215 and 235; ¶ [0015]: method 200 may advance to stage 215 where computing device 300 may determine whether the requested action requires approval. For example, automation framework 110 may determine whether operator 125 has been pre-approved to execute the requested action, or whether the action does not require approval. Each user group may comprise a set of permissions recorded in policy database 114 that may control what actions the users associated with that group may perform with and/or without approval. For example, users belonging to an operator user group may be allowed to read log entries associated 

Regarding claim 12, it is a system type claim having similar limitations as claim 1 above. Therefore, it is rejected under the same rationale as claim 1 above. Further, the additional limitations a device remotely controlled and a remote control center are taught by Brady in at least Fig. 1, Engineer and Operator 120 and 125 correspond to the remote control center and Application Servers 140 (A-C) correspond to the devices remotely controlled.

Regarding claim 14, Brady teaches wherein the device  and the control center are remote from each other (¶ [0013]: receive action requests from an engineer and/or an operator via a network 130) .

Regarding claim 15, Brady teaches wherein at least one of the device, and the control center comprises a network interface for connecting the device to a data network, in a particular a global data network (¶ [0013]: receive action requests formatted in a standardized grammar from an engineer 120 and/or an operator 125 (i.e., support users) via a network 130; ¶ [0028]: Computing device 300 may also contain a communication connection 316 that may allow device 300 to communicate with other computing devices 318, such as over a network in a distributed computing environment, for example, an intranet or the Internet.)

Regarding claim 17, it is a system type claim having similar limitations as claim 4 above. Therefore, it is rejected under the same rationale above

Regarding claim 18, it is a system type claim having similar limitations as claim 5 above. Therefore, it is rejected under the same rationale above

Regarding claim 19, it is a system type claim having similar limitations as claim 14 above. Therefore, it is rejected under the same rationale above

Regarding claim 20, it is a system type claim having similar limitations as claim 15 above. Therefore, it is rejected under the same rationale above

Claims 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Brady as applied to claim 1, in further view of Arcese (US PGPUB US 2012/0185862 A1).

Regarding claim 3, Brady does not expressly teach further comprising: 
changing the criticality level of the command.

	However, Arcese teaches comprising: 
changing the criticality level of the command (¶ [0011]: change the current priority of the monitored process into the determined process priority).



Regarding claim 16, it is a system type claim having similar limitations as claim 3 above. Therefore, it is rejected under the same rationale above.

Claims 6, 8, 10,  and 11  are rejected under 35 U.S.C. 103 as being unpatentable over Brady as applied to claim 1, in further view of UENO (US PGPUB US 2010/0161868 A1).

Regarding claim 6, Brady does not expressly teach further comprising: 
determining a control mode of the device, wherein sending the command and executing or disregarding the command further depend on the control mode of the device.

However, UENO teaches further comprising: 
determining a control mode of the device, wherein sending the command and executing or disregarding the command further depend on the control mode of the device (¶ [0049]: According to the data transfer apparatus 4, for example, the determination circuit 11 receives a plurality of Express requests. For example, when the request generation circuit 12 of the local node issues the Express request, a setting switch 13 illustrated in FIG. 3 selects one of the permission, limited permission, and prohibition. The Express request permission of the local node means that the Express request generated in the local node takes priority. The Express .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of UENO with the teachings of Brady to change a setting of a node to allow/limit/prohibit certain requests. The modification would have been motivated by the desire of ensuring that high priority requests from a particular sources are not subject to arbitration decisions.

Regarding claim 8, UENO teaches wherein the command is disregarded when the control mode is set to a lockout mode for the one of the device and the control center issuing the command (¶ [0049]: According to the data transfer apparatus 4, for example, the determination circuit 11 receives a plurality of Express requests. For example, when the request generation circuit 12 of the local node issues the Express request, a setting switch 13 illustrated in FIG. 3 selects one of the permission, limited permission, and prohibition. The Express request permission of the local node means that the Express request generated in the local node takes priority. The Express request limited permission of the local node means that the Express request from the remote node takes priority; ¶ [0052] When the permission signal is received from the setting switch 13, the switch information determination circuit 14 outputs the local Express priority request output Xex1 including the local Express request priority instruction which gives the highest priority to the local node Express request to the determination circuit 11. When an Express request command is received from the local node and the remote node, the determination circuit 11 operates based on the local Express request priority instruction in the local node request output Xex1 and gives priority to the local node Express request. The determination circuit 11 assigns the priority right to the local node Express request based on the local Express request priority instruction; ¶ [0053]).  

Regarding claim 10, UENO teaches further comprising: changing the control mode of the device (¶ [0084] When the external information acquisition circuit 32 acquires emergency information 31, the network operation mode setting circuit 33 outputs a setting command K to each node via the bus cable 2 by packet communication in order to switch the network operation 

Regarding claim 11, UENO teaches wherein the command is executed before the device receives an acknowledgment or refusal of the command (¶ [0033] The Express request, which has the highest priority level of all the bus requests, is set. The Express request forcibly requests a node using the bus cable 2 to release the right to use the bus cable 2. The Express request terminates the communication process of the node performing packet communication via the bus cable 2 and grants transmission permission to the node issuing the Express request so as to allow the Express request issuing node to interrupt the data communication.).

Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Brady and UENO, as applied to claim 6, in further view of Sepe, JR. (US PGPUB US 2001/0047213 A1) hereinafter Sepe.

Regarding claim 7, Brady and UENO do not expressly disclose wherein the command is sent to the other one of the device and the remote control center for acknowledgment or refusal of the command irrespective of the criticality level when the control mode is set to a priority mode for the other one of the device and the remote control center issuing the command.

	However, Sepe teaches wherein the command is sent to the other one of the device and the remote control center for acknowledgment or refusal of the command irrespective of the criticality level when the control mode is set to a priority mode for the other one of the device and the remote control center issuing the command (¶ [0095]: Simultaneous operation is possible by the local and remote operators. Commands issued by either operator appear on the graphical user interface of the other operator. Properly conducted, this allows collaboration in the setup and operation of experiments. It should however be noted that care must be taken to avoid conflicting operator instructions. To avoid this, in an extended embodiment priority command handling or a priority lockout scheme are implemented to guarantee a single master operator (i.e., priority mode). In yet another embodiment, a similar implementation is extended to handling multiple remote users.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sepe with the teachings of Brady and UENO to utilize a single master operator in a multiple operator environment to ensure efficient simultaneous operation between local and remote operators. The modification would have been motivated by the desire of ensuring proper collaboration.

Regarding claim 9, Sepe teaches wherein the command needs to be acknowledged by the other one of the device and the control center irrespective of the criticality level when the control mode is set to a lockout mode for the one of the device and the control center issuing the command (¶ [0095]: Simultaneous operation is possible by the local and remote operators. Commands issued by either operator appear on the graphical user interface of the other operator. Properly conducted, this allows collaboration in the setup and operation of experiments. It should however be noted that care must be taken to avoid conflicting operator instructions. To avoid this, in an extended embodiment priority command handling or a priority lockout scheme are implemented to guarantee a single master operator. In yet another embodiment, a similar implementation is extended to handling multiple remote users.). 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Brady, as applied to claim 12, in further view of Weinstein (US Patent US 9,871,772) hereinafter Sepe.

Regarding claim 13, While Brady teaches remotely controlling a device, as shown for claim 12 above. Brady does not expressly teach wherein the device is a moveable vessel and the control center is stationary.

However, Weinstein teaches wherein the device is a moveable vessel and the control center is stationary (A "remotely controlled device" or "RCD" means a device that is remotely controlled over a communication system that includes a public or insecure communication medium such as, for example, a wireless communication medium or the Internet. RCDs may be boat, submarine, etc.) i.e., moveable devices).
	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Weinstein with the teachings of Brady to further utilize remote control protocols with remote controlled devices such as boats. The modification would have been motivated by combining prior art elements to yield predictable results.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A CHU JOY-DAVILA whose telephone number is (571)270-0692.  The examiner can normally be reached on Monday-Friday, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai T An can be reached on (571)-272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JORGE A CHU JOY-DAVILA/Primary Examiner, Art Unit 2195